         Case 1:17-cv-09934-LAP Document 48 Filed 03/31/21 Page 1 of 24



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
    EUCLIDES BARTOLOME BUGLIOTTI
    and MARIA CRISTINE DE BIASI;
    and ROXANA INES ROJAS as
    Executor of the Estate of Hugo
    Miguel Lauret,
                                                17 Civ. 9934 (LAP)
                       Plaintiffs,
                                                MEMORANDUM & ORDER
               -against-

    THE REPUBLIC OF ARGENTINA

                       Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

        Before the Court is the motion to dismiss, pursuant to

Federal Rules of Civil Procedure 12(b)(1), (2), and (5), filed

by Defendant the Republic of Argentina (“the Republic”).1

Plaintiffs Euclides Bartolome Bugliotti, Maria Cristine De

Biasi, and Roxana Ines Rojas as Executor of the Estate of Hugo

Miguel Lauret, oppose the motion.2

        For the reasons stated below, the motion to dismiss is

GRANTED.




1 (See Defendant’s Notice of Motion to Dismiss Plaintiffs’
Complaint, dated July 10, 2020 [dkt. no. 31]; see also
Memorandum of Law in Support of Defendant’s Motion to Dismiss
(“Mot.”), dated July 10, 2020 [dkt. no. 32]; Reply Memorandum of
Law in Support of Defendant’s Motion to Dismiss (“Reply”), dated
Oct. 5, 2020 [dkt. no. 43].)
2 (See Plaintiffs’ Memorandum in Opposition to Defendant’s Motion

to Dismiss (“Opp.”), dated Aug. 24, 2020 [dkt. no. 39].)
      Case 1:17-cv-09934-LAP Document 48 Filed 03/31/21 Page 2 of 24



     I.    Background

    The Court assumes familiarity with this dispute’s general

background, which the Court set out in its Order granting the

Republic’s first motion to dismiss, (see Order, dated Jan. 15,

2019 [dkt. no. 19]), and which the Court of Appeals further

described, see Bugliotti v. Republic of Argentina, 952 F.3d 410,

411 (2d Cir. 2020).     The Court briefly recounts the facts here.

          a. Facts

    Like many cases before this Court, this lawsuit involves

the Republic’s 1994 bond issuance and its subsequent default on

that debt.   Plaintiffs, who are owners of bonds issued by the

Republic pursuant to the 1994 Fiscal Agency Agreement (“FAA”),

enrolled their bonds in an Argentine program called the Tax

Credit Certificate program (“Program”), just before Argentina’s

default in 2001.     (See Complaint (“Compl.”), dated Dec. 20, 2017

[dkt. no. 1], ¶¶ 6-7, 12-13.)      This tax-credit program, which

allowed individual bondholders to credit unpaid interest on

their bonds to local tax liabilities, has given rise to the

disputed issues in this case.      (Id. at ¶ 12.)

    Pursuant to the Program, in November 2021, Plaintiffs

deposited their bonds into trust with Caja de Valores.          (Id.)

In exchange, they received tax-credit certificates and custody

certificates (“CCs”), which matched the bonds’ outstanding

principal.   (Id. ¶¶ 12, 15.)     It is not alleged that the Tax

                                    2
      Case 1:17-cv-09934-LAP Document 48 Filed 03/31/21 Page 3 of 24



Credit Certificate program or the instruments issued in

conjunction with this program included any waiver of sovereign

immunity by the Republic or any submission to this Court’s

jurisdiction.     Instead, Plaintiffs allege that the FAA contains

a provision whereby the Republic waives its sovereign immunity,

submits to this Court’s jurisdiction, and appoints an agent for

service of process.     (Id. ¶ 10.)

     In December 2001, the Republic defaulted on its FAA bonds.

(Id. ¶¶ 13-14.)     While Plaintiffs were able to redeem their tax-

credit certificates as the interest payments came due, they have

yet to receive payment for the principal due at maturity,

despite the bonds’ reaching (and passing) their maturity dates.

(Id. ¶ 15.)     In 2012, Plaintiffs initiated an amparo proceeding

in Argentine court seeking a declaration that Argentina’s

postponement of its payment obligations was unconstitutional.

(Id. ¶ 16.)     That proceeding remains ongoing.      (Id.)

     After their remaining bonds matured in 2017 and Argentina

again failed to repay the principal due, Plaintiffs filed this

lawsuit seeking damages in the amount of unpaid principal and

post-maturity interest.3    (Id. ¶ 43(a).)




3 Plaintiffs also sought injunctive relief based on a violation
of the FAA’s pari passu clause, (id. at ¶ 43(b)), which this
Court denied and the Court of Appeals affirmed. Bugliotti v.
Republic of Argentina, 952 F.3d 410, 415 (2d Cir. 2020).
                                    3
      Case 1:17-cv-09934-LAP Document 48 Filed 03/31/21 Page 4 of 24



        b. Procedural History

    On January 15, 2019, this Court granted the Republic’s

motion to dismiss Plaintiffs’ claims.       Bugliotti v. Republic of

Argentina, No. 17 CIV 9934 (LAP), 2019 WL 586091, at *4

(S.D.N.Y. Jan. 15, 2019).     Reasoning that Plaintiffs’

participation in the Tax Credit Certificate program had effected

an exchange of their bonds for tax-credit certificates and CCs,

this Court held that “Plaintiffs no longer have legal ownership”

of the bonds under Argentine trust law.       Id. at *2.     Because

Plaintiffs no longer owned the bonds, they could no longer avail

themselves of Argentina’s sovereign-immunity waiver and consents

to service of process and personal jurisdiction.         See id. at *3.

Therefore, this Court found it lacked jurisdiction over

Plaintiffs’ action.    Id.

    Alternatively, this Court held that dismissal was

appropriate under the doctrine of international comity because

of the pending amparo proceeding in Argentina and “the

importance of the Tax Credit Program to the Republic[’s]”

sovereign interests.    Id.

    Plaintiffs appealed, arguing that this Court’s focus on

“ownership” of the bonds was misplaced.       Bugliotti v. Republic

of Argentina, 952 F.3d 410, 413 (2d Cir. 2020).         The Court of

Appeals agreed and determined that the relevant “question is not

whether Plaintiffs ‘own’ the bonds but whether they may sue to

                                    4
        Case 1:17-cv-09934-LAP Document 48 Filed 03/31/21 Page 5 of 24



enforce them.”     Id. at 411.    Finding that this Court is “better

situated in these circumstances to implement Rule 44.1’s

flexible procedures for determining foreign law,” the Court of

Appeals remanded the case with instructions to determine whether

Plaintiffs retain the right to sue on the bonds under Argentine

law.    Id.

       As to adjudicative international comity, the Court of

Appeals reversed this Court’s finding that the Republic’s

interests in its Tax Credit program were “categorically

sufficient to trigger comity-based abstention.”           Id. at 415.

However, the Court of Appeals left open the question on remand

as to whether abstention might be appropriate on international

comity grounds “based upon other considerations, or on a more

developed record.”      Id. at 415 n.4.

       Following the Court of Appeals’ remand, the Republic filed

a renewed motion to dismiss Plaintiffs’ claims for lack of

standing, insufficient service of process, lack of subject

matter jurisdiction, lack of personal jurisdiction, and reasons

of international comity pursuant to Federal Rules of Civil

Procedure 12(b)(1), (2), and (5).         (See Mot. at 1.)     The

Republic contends that this Court lacks jurisdiction because the

plain text of Argentine trust law provides the trustee with an

“exclusive” right to enforce the bonds.         (See id. at 10-11, 13-

15; see also Declaration of Gabriel Bottini in Support of

                                      5
      Case 1:17-cv-09934-LAP Document 48 Filed 03/31/21 Page 6 of 24



Defendant’s Motion (“Bottini Decl.”), dated July 10, 2020 [dkt.

no. 33], ¶ 10.)    Alternatively, the Republic justifies dismissal

on international comity grounds, claiming that the amparo

proceedings are parallel to this litigation and present

“exceptional circumstances” warranting abstention. (See Mot. at

16-20.)

    In response, Plaintiffs argue that this Court should deny

the Republic’s renewed motion because they are authorized to sue

as trust beneficiaries in place of the trustee under Argentine

trust and contract law, which allows trustees and beneficiaries

to enter freely into alternative agreements concerning

enforcement rights.    (See Opp. at 10-12.)      Plaintiffs also argue

that the international comity issue is beyond the scope of

remand and that exceptional circumstances do not justify

abstention on such grounds because the amparo proceedings are

not parallel to this litigation.        (Id. at 18-20.)   On reply, the

Republic avers that Plaintiffs’ arguments run contrary to both

Argentine law and a plain reading of the Trust Agreement upon

which they rely.    (See Reply at 2-6.)      As to the international

comity issue, the Republic argues that the Court of Appeals

“explicitly contemplated” that comity-based abstention might be

appropriate on remand “based upon other considerations” or “a

more developed record” and that foreign proceedings need not be



                                    6
      Case 1:17-cv-09934-LAP Document 48 Filed 03/31/21 Page 7 of 24



identical to be considered parallel for abstention purposes.

(Id. at 8-9.)

    II.   Legal Standard

  a. Fed. R. Civ. P. 12(b)(1)

    The Court of Appeals has designated Rule 12(b)(1) as the

“proper procedural route” for a challenge to standing.          All. For

Env't Renewal, Inc. v. Pyramid Crossgates Co., 436 F.3d 82, 88

n.2 (2d Cir. 2006).    “When reviewing a Rule 12(b)(1) motion to

dismiss, a court ‘must accept as true all material factual

allegations in the complaint, but [may] not [ ] draw inferences

from the complaint favorable to plaintiffs.’”         Waxman v. Cliffs

Nat. Res. Inc., 222 F. Supp. 3d 281, 286 (S.D.N.Y. 2016) (citing

J.S. v. Attica Cent. Sch., 386 F.3d 107, 110 (2d Cir. 2004).

“In defending against a motion to dismiss under Rule 12(b)(1),

the non-moving party bears the burden of proving the court's

subject matter jurisdiction by a preponderance of the evidence.”

Sloan v. Michel, No. 15 CIV. 6963 (LGS), 2016 WL 1312769, at *3

(S.D.N.Y. Apr. 4, 2016); see also Makarova v. United States, 201

F.3d 110, 113 (2d Cir. 2000); see also Davis v. Kosinksy, 217

F.Supp.3d at 706, 707 (S.D.N.Y. 2016).       Under Rule 12(b)(1), a

court “may refer to evidence outside the pleadings.” Makarova,

201 F.3d at 113; see Davis, 217 F.Supp.3d at 708, 2016 WL

6581300, at *1.   A court “may not rely on conclusory or hearsay

statements contained in the affidavits,” however, in considering

                                    7
        Case 1:17-cv-09934-LAP Document 48 Filed 03/31/21 Page 8 of 24



evidence outside the pleadings.           Attica Cent. Sch., 386 F.3d at

110.

  b. Fed. R. Civ. P. 12(b)(2)

       “A plaintiff bears the burden of demonstrating personal

jurisdiction over a person or entity against whom it seeks to

bring suit.”     Troma Entm’t, Inc. v. Centennial Pictures Inc.,

729 F.3d 215, 217 (2d Cir. 2013).           “In order to survive a motion

to dismiss for lack of personal jurisdiction, a plaintiff must

make a prima facie showing that jurisdiction exists.”            Eades v.

Kennedy, PC Law Offices, 799 F.3d 161, 167-68 (2d Cir. 2015).

“Th[at] prima facie showing must include an averment of facts

that, if credited by the ultimate trier of fact, would suffice

to establish jurisdiction over the defendant.”           O’Neill v. Asat

Tr. Reg. (In re Terrorist Attacks on Sept. 11, 2001), 714 F.3d

659, 673 (2d Cir. 2013) (quotation marks omitted).

  c. Fed. R. Civ. P. 12(b)(5)

       Rule 12(b)(5) provides for dismissal of a claim for

improper service of process.        Fed. R. Civ. P. 12(b)(5).      Under

Rule 12(b)(5), “the plaintiff bears the burden of proving [the]

adequacy” of service.      Mende v. Milestone Tech., Inc., 269 F.

Supp. 2d 246, 251 (S.D.N.Y. 2003) (internal quotation marks and

citation omitted).      In evaluating whether service of process was

proper under a Rule 12(b)(5) motion to dismiss, the Court must

look to Rule 4 of the Federal Rules of Civil Procedure.            The

                                      8
      Case 1:17-cv-09934-LAP Document 48 Filed 03/31/21 Page 9 of 24



Court is required to dismiss an action if service was improper

or incomplete “unless it appears that proper service may still

be obtained.” Garcia v. City of N.Y., No. 15 CIV 7470 (ER), 2017

WL 1169640, at *4 (S.D.N.Y. Mar. 28, 2017) (quoting Romandette

v. Weetabix Co., 807 F.2d 309, 311 (2d Cir. 1986)).          In

analyzing a motion to dismiss pursuant to Rule 12(b)(5) for

insufficient service of process, the Court is entitled to look

outside the four corners of the complaint to determine whether

it has jurisdiction. Garcia, 2017 WL 1169640, at *4.

   III.     Discussion

    The Court first evaluates whether international comity

compels dismissal before assessing whether Plaintiffs retain a

right under Argentine law to bring a lawsuit to recover the

bonds’ unpaid principal.

          a. Abstention

               1. Legal Standard

    Under the doctrine of international comity, courts have

“the inherent power to dismiss or stay an action based on the

pendency of a related proceeding in a foreign jurisdiction.”

Ole Media Mgmt, L.P. v. EMI Apr. Music, Inc. No. 12 CIV. 7249

(PAE), 2013 WL 2531277, at *2 (S.D.N.Y. June 10, 2013).

However, because federal courts have a “virtually unflagging

obligation to exercise [their] jurisdiction,” “only the clearest

of justifications will warrant dismissal.”        Royal & Sun All.

                                    9
     Case 1:17-cv-09934-LAP Document 48 Filed 03/31/21 Page 10 of 24



Ins. Co. of Can. v. Century Int’l Arms, Inc., 466 F.3d 88, 93

(2d Cir. 2006) (citation omitted).      As the Court of Appeals

instructs, “[t]he task of a district court evaluating a request

for dismissal based on a parallel foreign proceeding is not to

articulate a justification for the exercise of jurisdiction, but

rather to determine whether exceptional circumstances exist that

justify the surrender of that jurisdiction.”        Id.   Such

exceptional circumstances “must, of course, raise considerations

which are not generally present as a result of parallel

litigation, otherwise . . . a district court’s unflagging

obligation to exercise its jurisdiction would become merely a

polite request.”   Leopard Marine & Trading, Ltd. v. Easy St.

Ltd., 896 F.3d 174, 190 (2d Cir. 2018) (quoting Royal & Sun, 466

F.3d at 93).

    In Royal & Sun, the Court of Appeals provided the following

list of nonexclusive factors for courts to consider when

examining the “totality of the circumstances” in weighing

abstention:

    [1] the similarity of the parties, [2] the similarity of
    the issues, [3] the order in which the actions were
    filed, [4] the adequacy of the alternate forum, [5] the
    potential prejudice to either party, [6] the convenience
    of the parties, [7] the connection between the
    litigation and the United     States,   and    [8]   the
    connection between the litigation and     the    foreign
    jurisdiction.

Royal & Sun, 466, F.3d at 94.


                                   10
     Case 1:17-cv-09934-LAP Document 48 Filed 03/31/21 Page 11 of 24



             2. Application

    The Republic argues that international comity precludes

adjudication of the instant proceeding in New York in deference

to the Argentine action.     Although there may be parallel

litigation ongoing in Argentina, the Republic has failed to

establish sufficiently exceptional circumstances to overcome the

Court’s heavy obligation to exercise jurisdiction, upon

application of the Royal & Sun factors.

                  i.   Similarity of Parties and Issues

    It is not entirely clear to the Court whether the actions

here and in Argentina are “parallel proceedings in which

‘substantially the same parties are litigating substantially the

same issues simultaneously in two fora.’”       C.D.S., Inc. v.

Zetler, 198 F. Supp. 3d 323, 331 (S.D.N.Y. 2016) (quoting Tarazi

v. Truehope Inc., 958 F. Supp. 2d 428, 433 (S.D.N.Y. 2013)).

    While the parties to the two actions are clearly

sufficiently similar, the Court has some doubt as to whether the

issues are substantially similar.       Plaintiffs contend the

actions are not parallel because the 2004 amparo proceedings

involved different bonds, and the 2012 amparo proceedings did

not concern CCs issued with respect to the 2017 bonds.          (See

Opp. at 19-20.)    On the other hand, the Republic avers that

these contentions are distractions from the fact that the 2012

amparo proceedings will resolve the question of Plaintiffs’

                                   11
     Case 1:17-cv-09934-LAP Document 48 Filed 03/31/21 Page 12 of 24



right to payment on the CCs, despite the involvement of

different bonds.       (See Reply at 9-10.)

    Even assuming that the issues are substantially similar to

render the actions parallel, an analysis of the remaining

factors confirms that exceptional circumstances do not exist to

compel dismissal.

                 ii.    Order of Filing

    The order in which the actions were filed weighs in favor

of abstention.     While abstention is favored if the foreign suit

was filed first, “[t]his factor does not turn exclusively on the

sequence in which the cases were filed.”         Accent Delight Int'l

Ltd. v. Sotheby's, 394 F. Supp. 3d 399, 413 (S.D.N.Y. 2019).

Courts must also consider “how much progress has been made in

the two actions.”       Id.

    Here, the parties have been litigating the CCs issue in the

amparo actions for more than 15 years.         (See Mot. at 18; see

also Declaration of Cristián Leopoldo Dellepiane (“Dellepiane

Decl.”), dated July 10, 2020 [dkt. no. 34], ¶ 5.)         Because the

Argentine courts have developed the record significantly,

judicial economy would be undermined by asking this Court to

perform a duplicative analysis.       See Mot. at 18; see also Accent

Delight, 394 F. Supp. 3d at 413.         Despite these findings, the

Court is hesitant to afford heavy weight to this factor because

it is not clear how long it will take for the Argentine court to

                                    12
     Case 1:17-cv-09934-LAP Document 48 Filed 03/31/21 Page 13 of 24



issue a judgment.    See Schenker A.G. v. Société Air France, No.

14 CIV. 4711 (BMC) (PK), 2016 WL 1465353, at *3 (E.D.N.Y. Apr.

14, 2016) (finding no exceptional circumstance where the foreign

litigation was not about to conclude and the parties could not

estimate with any reasonable certainty how long it would take

before the court issued a judgment).

              iii.   Adequacy of the Alternative Forum

    The adequacy of the alternative forum weighs in favor of

abstention.   “To establish that an alternative forum is

adequate,” the Defendant must show that it is “‘amenable to

service of process there, and [that] it permits litigation of

the subject matter of the dispute.’”       Mex. Infrastructure Fin.,

LLC v. Corp. of Hamilton, No. 17 CIV 6424 (VSB), 2019 WL

1206690, at *5 (S.D.N.Y. Mar. 14, 2019) (quoting Pollux Holding

Ltd. v. Chase Manhattan Bank, 329 F.3d 64, 75 (2d Cir. 2003)).

Neither party disputes that full and adequate relief is

available in the Argentine court.       The Trust Agreement itself

contemplates disputes being adjudicated in Argentina.         (See Mot.

at 19; see also Trust Agreement (“Tr. Agree.”), dated Mar. 5,

2018 [dkt. no. 33-3], at §16 (Ex. 3).)       Moreover, Plaintiffs

themselves elected to adjudicate their disputes in Argentina by

filing the amparo proceedings.     (Mot. at 19.)




                                   13
     Case 1:17-cv-09934-LAP Document 48 Filed 03/31/21 Page 14 of 24



                iv.   Potential Prejudice

    The potential prejudice to either party counsels against

abstention.    Courts have found that “the ‘burden of litigating

simultaneously in two forums is not sufficient prejudice to

weigh in favor of [a] stay.’”       C.D.S., 198 F. Supp. 3d at 333

(quoting Tarazi, 958 F. Supp. 2d at 438).       Additionally, little

weight is given to the risk of inconsistent rulings because

parties are free to present a res judicata argument if the

foreign action becomes final first.       See NovaSparks SA v.

EnyxFPGA, 344 F. Supp. 3d 666, 679 (S.D.N.Y. 2018).

Accordingly, the Court is not persuaded by the Republic’s

arguments that it would suffer unfair prejudice from the burden

of litigating simultaneously in Argentina and New York and from

the potential double liability and inconsistent rulings.          (See

Mot. at 19.)

                 v.   Convenience

    The convenience of the parties does not weigh in favor of

abstention.    “Although it can be expensive and time consuming

for parties to have to litigate similar conduct in different

forums, th[is] Court does not find this factor gives rise to

exceptional circumstances.”     NovaSparks, 344 F. Supp. 3d at 679.

Neither party disputes this factor.




                                    14
     Case 1:17-cv-09934-LAP Document 48 Filed 03/31/21 Page 15 of 24



                 vi.   Litigation’s Connection to the United States
                       and Argentina

    The litigation’s connection to Argentina outweighs the

interest of the New York forum, weighing in favor of abstention.

It is undisputed that Argentina has a uniquely strong interest

in this litigation, which involves a complex “Argentine tax

program governed by Argentine law between Argentine parties.”

(Mot. at 20.)    A significant connection to the foreign forum

like the one present here “is one of the ‘exceptional

circumstances’ that must exist to ‘outweigh the district court’s

general obligation to exercise its jurisdiction.’”         C.D.S., 198

F. Supp. 3d at 335 (quoting Tarazi, 958 F. Supp. 2d at 436).

                vii.   Balance of Factors

    Evaluating these factors through a “careful balancing”

rather than a “mechanical checklist,” the Court is not persuaded

that exceptional circumstances exist to warrant dismissal.

Royal & Sun, 466 F.3d at 94.     The Court of Appeals has made

clear that “[t]he general rule is that ‘concurrent proceedings’

regarding the same question are ‘tolerat[ed].’”        Leopard Marine

& Trading, 896 F.3d at 191 (quoting China Trade & Dev. Corp. v.

M.V. Choong Yong, 837 F.2d 33, 36 (2d Cir. 1987)).         To date, the

Court of Appeals has recognized only one context where

exceptional circumstances are generally present: foreign




                                   15
     Case 1:17-cv-09934-LAP Document 48 Filed 03/31/21 Page 16 of 24



bankruptcy proceedings.4    The sovereign interests in a breach of

contract action, like the one currently before the Court, are

inferior to those present in bankruptcy proceedings and are,

accordingly, less deserving of deference.       In light of the high

hurdles to abstention, the Court will not exercise its

discretion to dismiss this action on the basis of international

comity and will instead assess this case on the merits.

       b. Argument on the Merits

     Because international comity concerns do not require

abstention, the Court turns to the parties’ substantive dispute.

             1. Federal Rule of Civil Procedure 44.1

     In determining questions of foreign law, Federal Rule of

Civil Procedure 44.1 provides that “the court may consider any

relevant material or source, including testimony, whether or not

submitted by a party or admissible under the Federal Rules of

Evidence.”   Fed. R. Civ. P. 44.1.      However, the rule “does not

require a court to undertake its own analysis to determine the


4 Foreign bankruptcy issues generally require dismissal because
“[a] foreign nation’s interest in the equitable and orderly
distribution of a debtor’s property is an interest deserving of
particular respect and deference.” Royal & Sun, 466 F.3d at 93
(internal quotation marks omitted). In contrast, the Court of
Appeals has determined that parallel proceedings concerning the
same in personam claim “should ordinarily be allowed to proceed
simultaneously, at least until a judgment is reached in one
which can be pled as res judicata in the other.” Id. at 92
(citing China Trade, 837 F.2d at 36).



                                   16
     Case 1:17-cv-09934-LAP Document 48 Filed 03/31/21 Page 17 of 24



content of foreign law.”    SHLD, LLC v. Hall, No. 15 CIV. 6225

(LLS), 2017 WL 1428864, at *4 (S.D.N.Y. Apr. 20, 2017) (internal

quotation marks omitted).     The Court of Appeals has observed

that Rule 44.1 “has two purposes: (1) to make a court's

determination of foreign law a matter of law rather than fact,

and (2) to relax the evidentiary standard and to create a

uniform procedure for interpreting foreign law.”         In re Vitamin

C Antitrust Litig., 837 F.3d 175, 187 (2d Cir. 2016).

              2. Rule 44.1 Analysis

    Pursuant to Rule 44.1, the parties provided testimony from

Argentine law experts on the question of whether Plaintiffs are

entitled to bring suit to enforce the bonds.        Plaintiffs’

experts are Messrs. Mario A. Carregal and Roberto E. Silva, Jr.,

senior trust law practitioners at the largest law firm in

Argentina, who speak on the subject as professors and lecturers.

(See Joint Declaration of Mario A. Carregal & Roberto E. Silva,

Jr. in Support of Plaintiffs’ Opposition to Defendant’s Motion

(“Carregal-Silva Decl.”), dated Aug. 24, 2020 [dkt. no. 38],

¶¶ 2-13.)    The Republic has retained Mr. Gabriel Bottini, an

experienced Argentine lawyer in both the public and private

sectors who is currently a partner at a Spanish law firm based

in Madrid.    (See Bottini Decl. ¶¶ 1-4.)

    The parties’ experts agree that the operative provision of

Argentine law in this case is Article 18 of Law 24,441, which

                                   17
     Case 1:17-cv-09934-LAP Document 48 Filed 03/31/21 Page 18 of 24



provides that “[t]he trustee has standing to exercise all

actions necessary to defend the trust assets, both against third

parties and against the beneficiary.”5      (See Bottini Decl. ¶ 15;

see also Carregal-Silva Decl. ¶¶ 38-42.)       The experts also agree

that under Article 18, the trustee is the party who generally

takes actions enforcing the trust assets.       (See Reply

Declaration of Gabriel Bottini (“Bottini Reply Decl.”), dated

Oct. 5, 2020 [dkt. no. 44], ¶ 26; see also Carregal-Silva Decl.

¶ 38.)   The parties dispute (1) whether Argentine public law

provides the trustee with an exclusive right to enforce the

bonds; (2) whether an alternative agreement delegated to

Plaintiffs the ability to bring suit; and (3) whether

reaggregation of the bonds is necessary in order for the

Plaintiffs to bring suit.     After examining the experts’

declarations, the Court concludes that Argentine law does not

provide Plaintiffs with a right to bring this lawsuit to enforce

the bond obligations.




5 As the experts point out, even though new provisions on trusts
entered into force in August 2015, Law 24,441 still applies
because “it is the governing law according to the Trust
Agreement and was the applicable trust law in place at the time
the Trust Agreement was entered into in 2001.” Bottini Decl.
¶ 9. See also Carregal-Silva Decl. ¶ 38. Even if the new
provisions controlled, “the answer to the Standing Question is
the same under either regime.” Bottini Decl. ¶ 4.
                                   18
     Case 1:17-cv-09934-LAP Document 48 Filed 03/31/21 Page 19 of 24



                i.    Argentine Law Provides the Trustee with the
                      Exclusive Right to Bring Suit

    Article 18 of Law 24,441 unambiguously provides as follows:

“The trustee has standing to exercise all actions necessary to

defend the trust assets, both against third parties and against

the beneficiary.     The judge may authorize the trustor or the

beneficiary to exercise actions instead of the trustee, when the

latter fails to do so without sufficient cause.”         (Law No.

24,441, dated July 10, 2020 [dkt. no. 33-4], Art. 18 (Ex. 4).)

    Although Plaintiffs’ experts correctly observe that Article

18 does not state specifically that “only” the trustee may sue,

(Carregal-Silva Decl. ¶ B; Opp. at 2), the Court finds the

Republic’s submission on the interpretation of Argentine law on

this point more persuasive.

    Of particular importance is Article 18’s second sentence:

“The judge may authorize the trustor or the beneficiary to

exercise actions instead of the trustee, when the latter fails

to do so without sufficient cause.”      (Law No. 24,441, dated July

10, 2020 [dkt. no. 33-4], Art. 18 (Ex. 4).)        If Plaintiffs were

correct and the trustee’s standing was non-exclusive, “there

would be no need to provide for a process for another party to

bring suit.”   (Reply at 2.)    Such a reading would violate the

familiar statutory interpretation maxim in the United States,

that is also a fundamental principle of Argentine law, “that


                                   19
     Case 1:17-cv-09934-LAP Document 48 Filed 03/31/21 Page 20 of 24



courts should avoid rendering statutory language superfluous.”

(Bottini Reply Decl. ¶ 28 n.50 (“This principle of statutory

interpretation has been affirmed by the Argentine Supreme Court

in many cases”) (citing Corte Suprema de Justicia de la Nación,

“Bolaño, Miguel Angel c/ Benito Roggio e Hijos S.A. - Ormas S.A.

- Joint Venture - Hidra Project,” May 16, 1995 (Ex. 45)).)

    The Court also declines to adopt Messrs. Carregal and

Silva’s view that Article 18’s exception “does not come into

play where there is no dispute or disagreement that the other

party will exercise such action.”        (Carregal-Silva Decl. ¶ 41.)

Citing no case law or even a secondary source, Plaintiffs’

experts fail to provide any support for this proposition.          (See

id.; see also Bottini Reply Decl. ¶¶ 37-38.)        Plaintiffs

similarly fail to cite any Argentine statute, case law, or

treatise for their contention that “the parties establishing the

trust can[] make further agreements about their respective roles

in appropriate circumstances.”     (Carregal-Silva Decl. ¶ 24.)        On

the contrary, Mr. Bottini persuasively explains how such an

agreement “would be inconsistent with the public law provisions

underpinning the Trust Agreement,” which cannot be “readily

alter[ed] or modif[ied]” by subsequent private contracts.

(Bottini Reply Decl. ¶¶ 33, 20.)        Accordingly, the Court finds

Plaintiffs’ unsupported contentions inconsistent with Article



                                   20
     Case 1:17-cv-09934-LAP Document 48 Filed 03/31/21 Page 21 of 24



18’s statutory structure and therefore adopts the Republic’s

view of the law.

                 ii.   The Caja Certification Did Not Confer a
                       Right to Bring Suit

    Even if Argentine law permitted Plaintiffs to enter into an

alternative agreement with Caja concerning the bonds’

enforcement, the Caja Certification did not delegate to

Plaintiffs the ability to bring suit.

    First, Plaintiffs’ experts point to Clause 6 of the Trust

Agreement as reason why the arrangement was effective under

Argentine law.     (Carregal-Silva Decl. ¶ 23.)     However, Clause 6

simply states that “the Trustee is not obliged to initiate any

court proceedings.”     (Tr. Agree. § 6.)    It in no way suggests

that the Plaintiffs retain the right to enforce the bonds, which

become “unavailable to their holder” once tendered to the trust.

(See Tr. Agree. § 2; see also Bottini Reply Decl. ¶¶ 21, 33.)

In fact, no provision in the Trust Agreement delegates this

right to the Plaintiffs.

    Next, Plaintiffs’ experts rely on Paragraph 5 of the Caja

Certification.     (Carregal-Silva Decl. ¶ 27.)     That language,

however, only states that “the Trustee is not responsible for

the pursuit of legal action . . . and accordingly looks to

Bugliotti to take such action.”      (Caja Certification, dated Nov.

22, 2017 [dkt. no. 38-2], ¶ 5 (Ex. 2).)       It lacks any indication


                                   21
     Case 1:17-cv-09934-LAP Document 48 Filed 03/31/21 Page 22 of 24



that the Plaintiffs and trustee intended to modify the terms of

the Trust Agreement.     (Bottini Reply Decl. ¶ 31.)      The Court

finds this unsurprising because, “as its name suggests, the

Certification was merely intended to certify the trustee’s

position at that time . . . not confer on plaintiffs, or

relinquish, any rights with respect to the trust assets.”

(Reply at 5 (citing Caja Decl. ¶ 17).)

     Even if the Court were to accept Plaintiffs’ contention

that the Caja Certification constituted an alternative agreement

conferring on them the ability to bring suit, the 2018 Caja

Declaration would have revoked any such delegation.6         Thus,

Plaintiffs remain unable to enforce the bonds.

              iii.    Reaggregation is Needed Before Bringing Suit
                      on the Bonds

     Lastly, the Court considers whether Argentine law requires

the bonds to be reassembled before being enforced.         Citing two

Argentine Supreme Court cases, Mr. Bottini advances the argument

that Plaintiffs must return the tax-credit certificates and CCs

to reassemble the bonds so that they can bring suit.         (Bottini

Decl. ¶¶ 25-26.)     Plaintiffs’ experts attempt to distinguish the



6 “With respect to Paragraph 5 of the Certification . . . Caja
was only stating that Caja itself would not exercise any rights
to initiate court proceedings on behalf of plaintiffs (or any
participants), consistent with the terms of the Tax Credit
Program and the Trust Agreements.” (Declaration of Alejandro
Santiago Berney (Caja De Valores, S.A.) (“Caja Decl.”), dated
May 16, 2018 [dkt. no. 46], ¶ 17.)
                                   22
     Case 1:17-cv-09934-LAP Document 48 Filed 03/31/21 Page 23 of 24



two cases as involving bondholders who wished to participate in

Argentina’s debt exchanges rather than bondholders bringing suit

to enforce their rights.     (Carregal-Silva Decl. ¶ 59.)       However,

Plaintiffs cite to no authority in their attempt to oppose the

precedent indicating that bondholders must reassemble their

bonds before exercising any rights related to their bonds.             (See

id. ¶¶ 56-60.)     The Court concludes that Argentine law requires

Plaintiffs to return the tax-credit certificates and CCs to

reassemble the bonds to bring suit on the bonds.

    The Court acknowledges that it may be cumbersome for

Plaintiffs to return their CCs and the economic value of the

tax-credit certificates and terminate the trust.         But Plaintiffs

are not left without additional recourse.       As discussed above,

Article 18 also provides as an alternative remedy—obtaining

authorization from the judge to exercise an action instead of

the trustee.     (See Law No. 24,441, Art. 18.)

    IV.   Conclusion

    Because Plaintiffs lack standing to bring suit to enforce

the 1994 FAA Bonds under the terms of the Tax Credit Program and

Trust Agreement under Argentine trust law as set forth above,

Plaintiffs’ complaint must be dismissed.       Moreover, Plaintiffs

may not invoke the 1994 FAA Bonds’ service of process and

jurisdictional provisions under the FSIA.



                                   23
     Case 1:17-cv-09934-LAP Document 48 Filed 03/31/21 Page 24 of 24



    Accordingly, the Republic’s renewed motion to dismiss (dkt.

no. 31) is GRANTED.    The Clerk of the Court shall mark the

action closed and all pending motions denied as moot.

SO ORDERED.

Dated:    New York, New York
          March 31, 2021

                                 ____________________________
                                 LORETTA A. PRESKA
                                 Senior United States District Judge




                                   24
